PER CURIAM.
Wayne Nehrke appeals his conviction for vehicular homicide following a jury trial. As to his first and second issues, we affirm. As to the third issue, we strike the “fine and costs in the amount of $500” and remand in accordance with Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995) (en banc), Wainwright v. State, 672 So.2d 659 (Fla. 1st DCA 1996), Bradshaw v. State, 638 So.2d 1024 (Fla. 1st DCA 1994) (order must cite proper statutory basis for assessment of costs), and Raimondo v. State, 666 So.2d 180 (Fla. 2d DCA 1995) (striking order imposing “court costs of $100.00” without delineating statutory authority for those costs).
AFFIRMING conviction; STRIKING costs and REMANDING; and AFFIRMING sentence in all other respects.
ALLEN, WEBSTER and MICKLE, JJ., concur.